Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 22, 2017

The Court of Appeals hereby passes the following order:

A17D0295. WESLEY B. WILLIAMS v. JULIA F. WILLIAMS et al.

      On February 14, 2017, Wesley B. Williams filed this discretionary application
seeking review of: (i) an order entered January 12, 2017, finding him in wilful
contempt of a provision incorporated into his divorce decree;1 and (ii) an order
entered on June 20, 2016, denying his motion to set aside a certain judgment.2 As to
both orders, however, this application is untimely.
      To be timely, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Because this application was filed 33 days after the
entry of the contempt order and 239 days after the entry of the denial of the motion




      1
         Williams has failed to file with this application a copy of the contempt
petition. See OCGA § 5-6-35 (c); Court of Appeals Rule 31 (e).
      2
        Williams has failed to file with this application a copy of the motion to set
aside. See OCGA § 5-6-35 (c); Court of Appeals Rule 31 (e).
to set aside, it is untimely. Consequently, this application is hereby DISMISSED for
lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/22/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.